And
Judge THURSTON,
in further stating tlio opinion of the court, examined the question of what constituted a disorderly house, and in the course of that opinion inveighed in very strong terms against whiskey shops, especially against their being kept open and liquor sold on Sundays to every person; and at night to persons who left them in a state of inebriety, and disturbed the peace of society by violence, and injury to persons and property. He said U was unnecessary for him to argue the matter to The jury, but if from the evidence they should believe the facts charged, it sustained the indictment — and the jury were not bound to find all the facts charged, but so much as in their opinion made it a nuisance to the neighborhood, in which they should embrace the whole community; or so much as made it a disorderly house, to the disturbance of the public peace, and to the injury' of public morals and public decency. And in this opinion Judge MORSELL expressed his concurrence.
The jury,'" after retiring for a short time, returned into court with a verdict of “Guilty.”